In our opinion this was error. Appellant’s plea of guilty and consequent conviction in the Federal court did not necessarily establish that the act involved was in any way connected with prostitution or other commercialized vice proscribed by section 2460 of the Penal Law of this State. (Cf. Caminetti v. United States, 242 U. S. 470; Cleveland v. United States, 329 U. S. 14; People v. Draper, 169 App. Div. 479.) Appellant’s sentence as a second offender was, consequently, improper. (People v. Olah, 300 N. Y. 96; People v. Gailhard, 278 App. Div. 712.) Adel, J., concurs with Nolan, P. J.